department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal government entities division release number release date legend org organization name date date uil code org addre sec_501 certified mail dear dallas tx xx ‘ate me adress bsare ares employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court may 20xx this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose you did not respond to our request for documentation to substantiate your activities and fiscal operations based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations form 886-a schedule number or exhibit rev date ie name of taxpayer explanations of items jtax identification_number tax identification_number ooo year period ended december 20xx org legend org organizationname city city state state xx date president president employee employee facts-- the case was originally closed as a termination due to a letter from the taxpayer indicating that the organization was no longer active and all assets were distributed to organizations ra received the case back due to some procedural changes in the irm per exhibit of the irm sra is following example six which indicates that since there is no information available to indicate that the corporate status was dissolved ra checked web site indicates no dissolution of corporate status and ra has information that the organization was involved in non exempt_activities the organization should be rev oked with the approval of district council ra requesting approval from council based on the following org was run by one person president which consisted of collecting donated goods to distribute to the needy per the referral information and court documents ra has determined that president admitted in court to filing false returns and being involved in numerous transactions that constituted inurement all records on the organization were confiscated by the authorities as part of the court procedures ra has determined that the organization ceased all operations sometime in mid other c ministries only assets were donated goods for the needy ra contacted president who provided myself with a letter and all assets were donated to indicating the above and ra closed out the case when ra received the case back president had moved and the other occupants of the home half way house indicated that he was serving time in prison ra received a new address from the post office in city state ra prepared form_6018 for revocation and sent out certified letter ra has received the certification back signed by employee ra has since received no response to the certified letter since the organization has not been active since no more assets to distribute and based the information noted above ra requests that district council approve revocation of this and ra has determined there are organization in order to close out the case per the irm law--- per irm c --this organization is not operating exclusively for any exempt purposes and is no longer active taxpayers position---the taxpayer provided a statement indicating that he closed the ministry in later part of 20xx and distributed the remaining assets the corporate status was to be officially closed by the taxpayers accountant goverments position--per exhibit attached since there has been no dissolusion of the corporate status at the state level the organization cannot be terminated but must be revoked form 886-a publish noirs gov _ department of the treasury-internal revenue service catalog number 20810w page z nbs tax exempt ano government entities division date date org address department of the treasury internal_revenue_service i taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and sincerely marsha ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
